Title: To Thomas Jefferson from Samuel Meredith, 29 April 1802
From: Meredith, Samuel
To: Jefferson, Thomas


            Sir
              Philada April 29th: 1802
            As the Agency which my Son in Law John Read Junr. at present holds respecting British Debts will probably soon cease, & it will be some time before he can recover his professional business which his attention to his Office obliged him to give up, Should a Vacancy happen in the Commissionship of Bankruptcy for this state, permit me to recommend him to your Notice as a person capable of filling the Appointment, His diligence & attention in his present office I hope will be considered as strong testimonials in his favour, & should you think proper to confer the appointment on him, I shall regard it as a further instance of your polite attention to me
            With wishes for Your health & happiness I am Sr. Your most humble Sevt.
            Sam Meredith
          